 THE DAILY PRESS, INCORPORATED573clearly rejected any intent to exclude those utilities from our juris-diction.The illogical and arbitrary formula now enunciated andapplied by the Board majority will remove half or more of thosepublic utilities from the exercise of our jurisdiction in conflict withthis precedent and experience and despite the dangers to the free flowof commerce that such a curtailment involves.We have pointed outin ourBreeding Transferopinions, the authority of any State agency,even where one exists, to act in these areas from which our colleaguesnow withdraw is extremely dubious.That factor when related tothe obvious and crucial status of public utilities does not portend in-dustrial peace or the free flow of that commerce.Accordingly, as we would continue to assert jurisdiction over thisEmployer and over all public utilities subject to the rule ofde ?ninimis,we must dissent.THE DAILY PRESS, INCORPORATEDandPENINSULAINDEPENDENTEDITORIALWORKERS ASSOCIATION, PETITIONER.CasesNos.5-RC-1458 and 5-RU-1380.October 26,1954Decision,Order, and Amendment of CertificationUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Henry L. Segal, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :The Employer is a Virginia corporation engaged in the city ofNewport News, Virginia, in the publication of a morning newspaper,The Daily Press, and an afternoon newspaper, The Times Herald.The population area served by the Employer's 2 newspapers is esti-mated at about 185,000.According to the Employer's comptroller,the Employer's policy is to limit its distribution to the area of thethree cities of Newport News, Hampton, and Warwick, Virginia,and surrounding counties.Combined daily circulation of the Em-ployer's newspapers is 55,841, of which 205 newspapers are circulatedoutside the State of Virginia.Sunday circulation in the State is42,108 and outside the State is 225.The Employer's gross income for the calendar year 1953 was$2,406,564 of which $200,637 was derived from national advertising.Its principal purchases for the calendar year 1953 were $29,412 forAssociated Press wire service, $31,793 for feature syndicates, and$469,562 for newsprint.In connection with these purchases, the recorddiscloses that the Employer is a member of the Associated Press andis represented on the membership rolls by two of its executives.Mem-110 NLRB No. 95. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDbership involves interchange of news between member newspapersand the Employer is obligated to furnish such news from its area tothe Associated Press.The Employer is also a member of the Asso-ciated Press wire photo circuit.The Employer has a contract withMontmorensy Paper Company, which has offices in New York City,for the newsprint.The newsprint is manufactured in Canada andpossibly in other States of the United States, but it is conceded thatnone is manufactured in the State of Virginia.The paper company'sagent isthe Hiden Storage and Warehouse Company which main-tains a warehouse in Newport News, Virginia.Montmorensy paysHiden for the cost of storage and insurance while the paperremainsin Hiden's custody.The Employer draws newsprint as needed fromthe warehouse by purchase order and payment is made directly toMontmorensy.The Employer contends that, despite its relationship with the As-sociated Press, its operations are so local in character that the pur-poses of the Act would not be served by the Board's exercise of juris-diction here.On the other hand, the Petitioner and the Intervenor 1insist that there are interstate aspects involved which warrant theBoard's assertion of jurisdiction in this case.It has been the consistent position of the Board that it better ef-fectuates the purposes of the Act, and promotes the prompt handlingof majorcases,not to exercise its jurisdiction to the fullest extentpossible under the authority delegated to it by Congress, but to limitthat exercise to enterprises whose operations have, or at which labordisputes would have a pronounced impact upon the flow of interstatecommerce.In furtherance of that policy, the Board in October 1950adopted certain standards to govern its assertion of jurisdiction.Those standards resulted from a study of the Board's experience up tothat time.Among the standards adopted in 1950 was the so-called "newspaper"standard.2Pursuant to this standard, the Board asserted jurisdic-tion over all newspaper companies which hold membership in or sub-scribe to interstate news services, or publish nationally syndicatedfeatures, or advertise nationally sold products, irrespective of the sizeof the particular enterprise involved or the possible effect upon inter-state commerce.Early this year the Board undertook to study and reappraise the1950 jurisdictional standards in the light of the Board's experiencesince their adoption and also in the light of changing economic con-ditions.Based upon that study and reappraisal it is our opinion thatthe jurisdictional standards established by thePress, Incorporated1 American NewspaperGuild,CIO,was properly permitted to intervene in this pro-ceeding as an interested party because of its certification as bargaining representative ofthe news department employees of the Employer.2 Press, Incorporated,91 NLRB 1360. THE DAILY PRESS, INCORPORATED575decision should be revised so that the Board's long-established policyof limiting the exercise of its jurisdiction to enterprises whose opera-tions have, or at which labor disputes would have, a pronounced im-pact upon the flow ofinterstate commerce can be better attained.We have, therefore, determined that in futurecases,the Board willassert jurisdiction over newspaper companies which hold membershipin or subscribe to interstate news services, or publish nationally syndi-cated features, or advertise nationally sold products, if the gross valueof business of the particular enterprise involved amounts to $500,000or more per annum.'Applying this standard to the instant case, wefind that, as the Employer's gross income for the calendar year 1953was $2,406,564-well above the minimum figure here announced-itwill effectuate the policies of the Act to assert jurisdiction here.Judged by their dissents in this and theBreedingcase,4 our dissent-ing colleagues profess to subscribe to the Board's long-establishedpolicy of limiting the exercise of its jurisdiction to enterprises whoseoperations have a pronounced impact upon the flow of interstate com-merce.If so, it is difficult to reconcile their insistence upon a stand-ard which would have the Board assert jurisdiction over newspapercompanies without any regard, however slight, to their impact uponcommerce.A standard under which the Board automaticallyassertsjurisdiction over any and all newspaper companies irrespective oftheir size or possible effect upon commerce can scarcely be consideredin furtherance of the Board's long-established policy, unless one takesthe esoteric position, as our dissenting colleagues presumably do, thatthe smallest newspaper in the smallest village in the Nation carrying asyndicated comic strip has a pronounced impact upon commerce.Our dissenting colleagues state that the jurisdictional standardwhich we are adopting today will place approximately 65 percent ofthe daily and 95 percent of the weekly and semiweekly newspapers inthe country outside the Board's jurisdiction.From this the dissentargues that "in view of the fact that in 1952 over 275,000 employeesworked for newspapers in the United States, a not inconsequentialportion of the Nation's working force is affected by this limitationupon the Board's jurisdiction," the implication being that 65 to 95percent of the Nation's newspaper employees will be denied the pro-tection of the Act.Even if one were to assumearguendothe validityof the dissent's premise, and it is substantially in doubt since a not in-considerable number of newspapers that the dissent includes in itscomputation has always been beyond the Board's reach because of thelack of legal jurisdiction, apart from questions of policy, the impres-sion which the dissent seeks to create of a mass exclusion of newspaper"To the extent thatPress,Incorporated,91 NLRB 1360,and cases relying thereon, areinconsistent with our decisionherein, thosecases are overruled.4 BreedingTransfer Company,110 NLRI3 493 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees from the protection of the Act is a distortion of the facts.The Bureau of Old Age and Survivors' Insurance (OASI) reportsfrom a study covering the year 1947, that elimination of 65 percent ofthe Nation's newspapers would eliminate no more than 8 percent ofall the newspaper employees in the country.Thus viewed, our newjurisdictional standard is well calculated to promote the Board's long-established policy of limiting its jurisdiction to enterprises having apronounced impact upon commerce without making any unwarrantedinroad upon the Act's protection of newspaper employees.We also note in passing the interesting gloss which our dissentingcolleagues seek to insert in prior Board decisions respecting the asser-tion of jurisdiction over newspaper companies. They would have onebelieve that in adopting the jurisdictional standard which we are todayamending, our predecessors discussed their reasons in detail, sup-ported their findings by documentation, and established beyond perad-venture of doubt the wisdom of their action.A reading of the officialtext of the pertinent decision furnishes, however, no foundation what-ever for such an interpolation.Rather they establish that our prede-cessors, as do we, relied upon their evaluation of administrative expe-rience and applicable studies. If in so doing, our predecessors and weare now to be carelessly labelled arbitrary and capricious, those terms,we submit, are no longer words of art which are susceptible of judicialapplication.In the area of jurisdiction, as in other fields of policy, we recognizethat any standard or rule is in its ultimate analysis a value judgmentinvolving numerous facts.Today we are adopting a new jurisdic-tional standard which, in our considered judgment, will best effectuatethe policies of the Act in asserting jurisdiction over newspaper coin-panies.The efficacy of that standard will be found in the test of timeand application and not in the prejudgments of our dissenting col-leagues.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Sections 2 (6) and (7) of the Act for the followingreasons:Pursuant to a petition filed by the Intervenor herein, an agreementfor consent election was executed in Case No. 5-RC-1380 by the In-tervenor and the Employer on November 5, 1953. The unit whichwas agreed upon by the parties consisted of all employees of the Em-ployer in the news departments of the Daily Press and Times Herald,including news department employees at the Employer's Gloucester,Hampton, and Williamsburg bureau, but excluding the managingeditors, city editors, sports editors, and wire editors of the Daily Press THE DAILY PRESS, INCORPORATED577and Times Herald whom the parties agreed were supervisors,the edi-torial writers of both newspapers,and a darkroom assistant.The elec-tion in Case No. 5-RC-1380 was conducted on November 19, 1953, and,according to the tally of ballots,of approximately 39 eligible voters,30 votes were cast for the Intervenor,7 votes were cast against theIntervenor, and 1 ballot was challenged.On November 30, 1953, theIntervenor was certified as the exclusivebargainingrepresentative ofthe aforementioned news department employees.However,the par-ties have not as yet entered into a collective-bargainingagreement.The Petitioner seeks to represent the employees who were excludedfrom the unit in Case No. 5-RC-1380. It contends that these em-ployees were improperly excluded and are therefore entitled to anelection and separate representation either as a residual unit or as apreviously unrepresented fringe group.Although the Employer con-curred in their exclusion in Case No.5-RC-1380, it agrees, with cer-tain exceptions,to the alleged impropriety of the unit in the consentelection.However, it disagrees with the Petitioner's position thatthe excluded employees can be considered a fringe or residual groupentitled to separate representation, but contends that the classifica-tions petitioned for here are part of its news and editorial depart-ment and should be included in any unit involving that department,that the unit established in Case No. 5-RC-1380 was faulty becauseof the misapprehension of the parties as to the duties and functionsof the employees resulting in the incorrect inclusion of certain em-ployees and the exclusion of others,that the certification should bedeclared null and void and revoked by the Board, and that a newelection should be directed covering at a minimum all employeesproperly belonging in a news department unit. The Employer fur-ther suggests that the Board should consider whether the appropri-ate'unit should not be broader in scope and consist of all its non-mechanical employees.As an alternative position,the Petitionerstates that if the Board agrees with the Employer and sets aside thecertification in Case No. 5-RC-1380, it would desire to participate inan election in a unit of all news and editorial department employees,including the employees it seeks in the instant petition.Contrary to the Employer and the Petitioner,the Intervenor as-serts that the employees who were not included in the unit in Case No.5-RC-1380 principally because it was agreed that they were super-visors were properly excluded by the parties.However, if the Boardshould find that any employees were improperly included or excluded,the Intervenor agrees with the Employer that they would not con-stitute a residual or fringe group. It takes the position that in thisevent, as the fundamental unit of all news department employees es-tablished in Case No.5-RC-1380 is an appropriate one and the results338207-55-vol 110-38 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the election in that case were so conclusively in the Intervenor'sfavor that its majority would be unaffected by the inclusion or exclu-sion of all disputed categories of employees involved herein, the par-ticular employees merely should be added to or removed from the In-tervenor's unit by the Board and the petition should be dismissed.The Intervenor also asserts that the complete remedy for the situa-tion, assuming any impropriety in the exclusion or inclusions in itsunit, would be for the Board to amend its certification accordingly.However, it questions the utilization of such a procedure here becausein its opinion, the Employer's position in this proceeding is tanta-mount to a collateral attack upon the unit established in Case No.5-RC-1380. In the Intervenor's view, a certification should not beamended in a collateral proceeding, but only by motion in the pro-ceeding in which it was issued and a final determination should standunless changed by direct proceeding against the determination.We find merit in the contention of the Employer and the Intervenorthat the employees sought in the petition cannot be considered eithera residual or fringe group entitled to an election and separate repre-sentation.They are not a residual group of the type which the Boardhas on occasion found to be an appropriate unit because they do notcomprise all the Employer's unrepresented nonmechanical employees .5That these employees are the sole remaining unrepresented group inthe department is not sufficient to constitute them an appropriate resid-ual unit where other unrepresented nonmechanical employees in theplant are not also included.'Nor are they a fringe group of employees,such as was involved in theZiacase 7 cited by the Petitioner, whowould be entitled to an election before being placed in an establishedbargaining unit.Thus, as will be indicated in detailinfra,other thanthe alleged supervisory status of practically all these employees theyare indistinguishable as a group from the employees in the Inter-venor's unit in Case No. 5-RC-1380 because in the main they have thesame duties and do work identical to that of the other employees in theunit.Moreover, the Intervenor's certified unit can hardly be de-scribedas anestablished or historical bargaining unit at this stagewhen no contract has as yet been entered into between the Employerand the Intervenor covering the employees who voted in Case No.5-RC-1380 and the Intervenor therefore has not actually had anopportunity to represent them.However, we do not agree with the Employer that because the em-ployees petitioned for do not constitute a residual or fringe groupand because of the inadvertent exclusion and inclusion of employees inCase No. 5-RC-1380, it follows that the Intervenor's certification6 California Corihce Steel and Supply Corp.,104 NLRB 787;Central Mercedita, Inc.,100 NLRB 15056 TheItem Company,108 NLRB 1261.7 The Zia Company,108 NLRB 1134. THE DAILYPRESS, INCORPORATED579should be revoked and a new election held. For, it is clear that, exceptwith regard to the disagreement as to particular inclusions and exclu-sionsin Case No. 5-RC-1380, the validity of the Intervenor's out-standing certification in all other respects is unchallenged as is itsmajority status with respect to employees in the certified unit. In-deed, although the Employer suggests that we consider whether aunit comprising employees in all its nonmechanical departments-which we have stated is the optimum bargaining unit in the news-paper industry-is proper here, it recognizes that we have often heldthat units of single major departments, such as was involved in CaseNo. 5-RC-1380, are also appropriates In light of the fact that theEmployer's objections to the unit in Case No. 5-RC-1380 are not di-rected to the basic structure of the unit, but to its composition, andthe fact that the Intervenor is the majority representative of the Em-ployer's news department employees regardless of which of the dis-puted classifications of employees we now find should be included orexcluded, we view the situation as substantially the same as in thosecases where we have amended a certification either on motion by oneof the parties 0 or on our own motion.1°While we are inclined to agreewith the Intervenor that the best procedure would have been for thisissue to have been raised and disposed of in Case No. 5-RC-1380, asthe duties of the employees in question have been fully litigated here,we shall, as a matter of administrative expedience, after determiningthe status of each of the employees, order the certification in Case No.5-RC-1380 amended accordingly.In view of the fact that we find that the unit sought by the Peti-tioner is inappropriate and the basicnewsdepartment unit in CaseNo. 5-RC-1380 for which the Intervenor has been recently certifiedis appropriate, we reject the Petitioner's request that an election bedirected in the unit petitioned for as well as its alternative request thatan election be directed in the Intervenor's currently certified unit ofall news and editorial department employees.Accordingly, we shalldismiss the petition herein.We turn now to a consideration of thedisputed categories of employees.At the outset it should be noted that the Employer has a singlenewsroom which is utilized by the Daily Press staff in the late after-noon and evening hours and by the Times Herald during the morningand early afternoon hours.6 The Item Company,footnote 6,supra; The Chicago Daily News,Inc.,98 NLRB 1235and cases cited thereinBMichigan-California Lumber Company,107 NLRB No. 214(not reported in printedvolume of Board Decisions and Orders) ;ClarostatMfg. Co., Inc,105 NLRB 20;BluffCity BroadcastingCo, 102 NLRB 102;TideWater Associated Oil Company,101 NLRB570,Bausch and Lomb Optical Company,92 NLRB 139.10BriggsManufacturing Company,101 NLRB74; Sonotone Corporation,100 NLRB1122. 580DECISIONS Or NATIONAL LABOR RELATIONS BOARDThemanaging editors:Each of the Employer's papers has amanaging editor to whom the Employer looks for control over thenews staffs at work on their respective papers.The desks of eachof the managing editors are located in the newsroom at a vantagepoint which enables them to observe almost everything that transpiresin the room.One of the Employer's executives testified that eachmanaging editor"has the responsibility of getting out his particularnewspaper,and he is given a total number of columns,a space, a quotato fill, and it is his duty to see that it is gotten out on time;and he isheld responsible for the orderly working of his department in thatconnection."This official further stated that it is the managingeditor's"duty to see that the news, locally, for example, is gatheredby the reporters and turned in, and that it is processed,and he alsodirects the general makeup of the paper."According to the official,the managing editor is the foreman in charge of the departmentand has the responsibility of maintaining discipline and setting anyhours or working conditions.The record discloses that the managingeditor has the authority within the newsroom to make or change theassignments of reporters and he alone may change working hours orauthorize overtime within the policies laid down by management.Heis also responsible for the approval of expense vouchers turned in byemployees in the newsroom and for overtime.Memoranda affectingworking conditions or the operation of the newsroom are directed bymanagement to the managing editor and he alone is expected to effec-tuate the policies of management in the newsroom.He does not havethe authority to hire or fire employees,but apparently he can recom-mend the same.In our opinion,it is clear from the facts detailed above that themanaging editors responsibly direct the work of the employees in thenews departments of the Employer and for this reason we find thatthey are supervisors within the meaning of the Act."Accordingly,they were properly excluded from the unit.The city editors:As the duties of the city editors differ somewhat,we shall treat them separately.Louis I. Bain has the title of cityeditor on the Times Herald. He is a highly skilled reporter whospends practically all his time covering news stories and writing.He is used by the managing editor on stories of special significance,and on the important beats that have to be covered.He occasionallyassists in the editing of copy at the request of the managing editor-It appears that this involves a clerical function which is often per-formed by various'reporters on the staff.Bain testified that when hewas designated as city editor he was told that he was being giventhe title so that he could substitute for the managing editor when the11Quaker Markets,Iuc, Thiee,108 NLRB 1299 THE DAILY PRESS, INCORPORATED581latter was on his vacation or ill.However, he does not substitute forthe managing editor on any regular basis.He has no authority tohire or fire employees, to discipline them, to make effective recom-mendations regarding them, to direct their work on his own initiative,tomake assignments, nor is he consulted with respect to personnelactions.Matthew T. Fulgham is the city editor of the Daily Press.He, likeBain, is also a skilled reporter who is utilized by the managing editoron special assignments of importance.One of his duties is to makeup the first local page of the paper.His principal function, however,appears to be to act as "desk man" and relieve the managing editorof routine chores of a clerical or repetitive nature.Examples of suchroutine duties are keeping a log book for reporters' assignments,answering the phone and transferring calls to the proper persons,and distributing clippings of the afternoon paper to reporters forpossible rewrites.Fulgham has no authority with respect to the as-signments of reporters, although he may transmit assignments tothem at the managing editor's request.He can not hire or fire em-ployees nor does he have any control over their work.In view of the foregoing, it is apparent that the titles of Bain andFulgham as city editor, have been accorded to them in recognition oftheir seniority, experience, and job performance and do not involvesuch authority as would warrant a finding that they are supervisorswithin the meaning of the Act.We shall, therefore, include them inthe unit.The sports editors:On both of the Employer's papers, the sportssection is run on a cooperative basis, that is, sports coverage is appor-tioned by mutual consent among the men according to their seniority,desires, and proficiency in a particular sport.The sports editors de-vote full time to actual sports coverage which includes the writingof a column and reporting of sports events.Other sports reportersperform the same functions. Each reporter and sports editor has hiscopy read by another reporter or the sports editor depending uponwho is available.Because the sports editors are so frequently out ofthe office covering sports assignments, others in the section are con-stantly filling in to see that necessary events are covered, obtaininghelp when required and performing the responsibilities of getting thesports page published.The Employer does not look to the sportseditors for recommendations as to changes in wages and working con-ditions and they have no authority to recommend hiring or firing ofsports reporters.Reporters have been hired for the sports section andtransfers taken under consideration without the knowledge of thesports editors. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder these circumstances,we are of the opinion that the sports.editors can not be deemed to be supervisors within the meaning of theAct.12Accordingly, we shall include them in the unit.The wire(telegraph)editors:Each of the Employer's newspapershas a wire editor whose duties are to take the news off the teletypewire, to select the news items that can be used in accordance with thespace conditions for the particular issue, to write heads for the specificnews item, and to make up page 1 for that issue.In each of the wiresections,there is one other man who works with the wire editor. Thewire editors have no authority over the men who work with them orover any other employees of the Employer.Indeed,one of the wireeditors testified that he had not asked for the other man to be assigned,to the section and did not know that a new man had been hired until'he presented himself for work.The wire editors and the men whowork with them perform the same functions and the other men are notdirected by the wire editors.Nor do the wire editors have authorityto hire, fire,discipline employees, or make effective recommendations.We think it is obvious from this record that the wire editors are notsupervisors as defined in the Act and we shall,therefore,include themin the unit.The society editor:The Employer has one society editor for bothitspapers.According to the testimony of one of the Employer's-officials, the society editor is in charge of the society section in much.the same way as the two sports editors are in charge of their sections.The society editor has an assistant who works with her in obtainingthe society news. She was included in the unit in Case No. 5-RC-1380.In view of the similarity between the functions and duties of the,society editor and those of the sports editors whom we already haveheld not to be supervisors, we find that the society editor was properlyincluded in the unit.The bureau managers:At the time of the election in Case No. 5-RC--1380 the Employer had three bureau managers who were included in-the unit.The bureau managers conduct the business of the Employ-er's newspapers in their respective localities.They have the authorityto hire,discharge,and effectively recommend changes with respect tobureau clerical personnel.As we find that the bureau managers aresupervisors within the meaning of the Act, we shall exclude them.from the unit.The clerk-reporter in the bureau office:In the election in Case No.5-RC-1380, Mrs. Alice Marble, who is employed in the Employer's-Gloucester bureau, was included in the unit because she spent the major-portion of her time handling news items and writing news stories. Itappears that Mrs. Fay Dula, who is employed at the Employer's Wil--12 Greensboro News Compawy, Inc,85 NLRB 54 THE DAILYPRESS,INCORPORATED583liamsburg bureau, does the same type of work and performs similarfunctions as does Mrs. Marble. In these circumstances, as both theseemployees are principally news department employees, we believe thatthey should both be in the unit.Accordingly, we shall include FayDula, the clerk-reporter in the Williamsburg bureau, in the unit.The editorial writers:Each of the Employer's newspapers has aneditorial writer who writes material for the editorial page of the-par-ticular paper within the ambit of policies laid down by top manage-ment.These policies must be followed by the editorial writers whoexercise no discretion with regard to them.The editorial writers donot have any subordinates or people working with them. In our opin-ion as the editorial writers are not supervisors as defined in the Act,they properly belong in the news department unit in light of the func-tional relationship and similarity between their work and that of theother employees in the unit.13Accordingly, we shall include the edi-torial writers in the unit.It appears that at the time of the election in Case No. 5-RC-1380 theEmployer had a religious editor who wrote daily articles and piecesfor the editorial page.This position is vacant at present.As thereis no employee presently in that classification we shall make no unitdetermination with respect thereto.'4The darkroom assistant:The darkroom assistant who works in theEmployer's photographic section was excluded from the unit in CaseNo. 5-RC-1380 apparently because he was considered a temporary andcasual employee, although the Employer now states that he was a regu-lar part-time employee. In any event, as the darkroom assistant isnow a full-time employee, we believe that he properly belongs in theunit and shall therefore include him.[The Board ordered that the Certification of Representatives issuedin Case No. 5-RC-1380 on November 30, 1953, to American Newspa-per Guild, CIO, be amended to include city editors, sports editors, wireeditors, editorial writers, the darkroom assistant, and the clerk-reporterin the Williamsburg bureau of the Employer and to exclude bureaumanagers, and further ordered that the petition in Case No. 5-RC-1458 be dismissed.]MEMBERSMURDOCK and PETERSON,concurring in part and dissent-ing in part :We agree with the assertion of jurisdiction here.However, as in-dicated in our separate opinions in theBreedingcase," we base ourconcurrence upon the ground that, in accord with the 1950 plan, theBoard should exercise jurisdiction over all newspaper companies13Arizona Tines, Inc,85 NLRB 230;A.S.Abell Company,81 NLRB 8214HollowTree Lumber Company,98 NLRB 493, 49515Rheed44ng TransferCompany,110 NLRB 493. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich hold membership in, or subscribe to, interstate news servicesor publish syndicated features and advertise nationally sold products.We dissent from the establishment of the new standard announced inthe majority opinion in this case which states that henceforth theBoard will assert jurisdiction over such newspaper companies onlyif the gross income of the particular enterprise amounts to $500,000 an-nually.It has been the consistent position of the Board that, be-cause newspaper companies which are members of interstate newsservices, etc., constitute instrumentalities and channels of commerce,a dollar volume test cannot, and should not, be applied in determiningwhether to take jurisdiction of them.In the 1950 plan a monetary figure test was used only in those indus-tries where there was a direct relationship and correlation betweenthe do'lar volume of the specific enterprise, its nature, and its effectupon commerce.However, the 1950 plan manifested the Board's rec-ognition, gained from 15 years of administrative experience, that withrespect to instrumentalities and channels of commerce the size of theparticular enterprise is not a true or reliable index of its impact uponthe flow of interstate commerce; that the nature, and not the magni-tude of these enterprises, determines their effect on commerce.There-fore, no effort was made to impose dollar volume figures because theBoard was aware that where newspaper companies which constituteinstrumentalities and channels of commerce are concerned "smallbusiness" and "essentially local" are not equatable terms and thesecompanies have an impact on commerce regardless of their size.Ourmajority colleagues are willing to cast aside in what we consider cava-lier fashion this valuable knowledge based upon many years of ad-ministrative experience.We are not.In attempting to justify their action, our colleagues assert that weare insisting "upon a standard which would have the Board assertjurisdiction over newspaper companies without any regard, howeverslight, to their impact upon commerce"; and presumably would find"that the smallest newspaper in the smallest village in the nation car-rying a syndicated comic strip has a pronounced impact upon com-merce."One is thereby led to believe that we, rather than they, areadvocating the application of a new standard.Of course, as we havepreviously indicated, quite the opposite is true.Our colleagues wellknow, and as we have heretofore stated, our position is not that theBoard should exercise jurisdiction over all newspaper companies,but, as it did under the 1950 plan, only over those which constituteinstrumentalities and channels of commerce.A further conditionprecedent for Board action in any case always has been that the Boardhave legal jurisdiction.In the past, the Board's experience has beenthat where a newspaper company is a member of an interstate wireservice or publishes syndicated features and advertises nationally THE DAILY PRESS, INCORPORATED585sold products the impact of its operations upon commerce is almost in-variably notde minimis.Our colleagues, however, have chosen as theirhypothetical example the highly unlikely ,and improbable situationof an employer who carries a syndicated comic strip, but whose opera-tions would doubtless be consideredde minimisunder the 1950 plan.One need only look at the newspaper cases which the Board has dis-missed under the 1950 standards to find the answer to the majority'sbaseless charge that we insist upon a standard which would have theBoard take jurisdiction of newspapers without any regard to theirimpact on commerce.lsIn view of the fact that our colleagues are establishing here a newstandard to be applied to newspaper companies, it seems appropriatefor us to evaluate its efficacy.Although our colleagues apparentlyquestion the propriety of our making such an appraisal by stating thatthe efficacy of their new standard will be found in the test of time andapplication and not in our "prejudgments," we fail to ascertain howour evaluation is any more a prejudgment than is their summary ap-praisal that its adoption will best effectuate the policies of the Act.In our separate opinions inBreedingwe had occasion to refer tothe arbitrary character of the majority's new jurisdictional plan.The instant case affords an excellent example of what we had in mind.Thus, apparently without rhyme or reason a monetary figure-$500,000 in this case-is arrived at and announced.Whence comesthis figure and why $500,000 rather than $1,000.000 or $300,000 ourcolleagues of the majority alone know and they are not telling.For,they find it either unnecessary or inadvisable to discuss in detail wherethe new standard had its origin, what its purpose is, and what will beits effect upon the newspaper industry.However, they assert that innot giving detailed and documented reasons for the adoption of theirnew standard they are doing nothing different than their predecessors.They overlook the fact that the 1950 plan represented in large measurea codification of past Board jurisdictional decisions. In adoptingits1950 jurisdictional standards, the Board announced in eightunanimous decisions issued simultaneously with a release to the press t'that "The time has come when experience warrants the establishmentand announcement of certain standards which will better clarify anddefine where the difficult line can best be drawn."The Board furtherstated that the adopted standards "reflect, in large measure, the re-sults reached in the Board's past decisions disposing of similar juris-18MutualNewspaperPublishingCompany, et al.,107 NLRB 642;Wave Publications,Inc,106 NLRB 1064 ;J.WeissPrinters,99 NLRB 993.14WBSR,Inc,91 NLRB 630; W.C.King, d/b/a Local Transit Lines,91 NLRB 623;--TireBorden Company,91 `NLRB "628;Stanislaus Iinplement and Hardware Company,Limited,91NLRB 618;Hollow Tree Lumber Company,91 NLRB 635;Federal Dairy Co.Inc,91 NLRB 638;Dorn'sHouseofMiracles, Inc,91 NLRB 632;The Rutledge Pope)Pf oducts,Inc91 NLRB 625. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDdictional issues."Under the circumstances, we believe that the publicand especially the employers, employees, and labor organizations inthis industry are entitled to know the answers to these questions whichso directly affect their rights under our Act. In view of our col-leagues' apparent inhibitions or reticence, we shall attempt to supplywhat seem to us to be the only plausible answers.From information compiled for us by the Board's industrial analy-sis branch, it is clear that the $500,000 figure selected by the majoritywould place approximately 65 percent of the daily and 95 percent ofthe weekly and semiweekly newspapers in the country outside theBoard's jurisdiction.It should also be noted that, in view of the factthat in 1952 over 275,000 employees worked for newspapers in theUnited States,18 a not inconsequential portion of the Nation's workingforce is affected by this limitation upon the Board's jurisdiction.Our majority colleagues state that we are thereby implying that 65to 95 percent of the Nation's newspaper employees will be denied theprotection of the Act.The only reason we can discern for our col-leagues drawing this far-fetched implication is that it affords them.aconvenient vehicle for presenting OASI figures to support their state-ment that no more than 8 percent of all newspaper employees in thecountry will be eliminated from the Board's jurisdiction.Assumingfor the moment that the critical factor in establishing a new jurisdic-tional standard was, as our colleagues apparently believe, the per-centage or number of employees who would be denied the protectionof the Act, we wish to observe that (a) the OASI reports used by ourcolleagues are 7 years old; (b) the figure of 275,000 employees in thenewspaper industry which we have referred to is at least 2 years old;and, (c) as the number of employees in this industry has increasedeach year, presumably, the present figure is higher than 275,000.Moreover, even if we were to accept these figures as representative ofthe situation today in this industry, we are not prepared to view asinsignificant the fact that by applying the new standard, at least22,000 employees in the newspaper industry would be excluded fromthe protection of the Act.However, we have a much more basic andfundamental reason for disagreeing with our colleagues.Thus, con-trary to their view, the critical factor in establishing a jurisdictionalstandard should be, as it always has been, the effect which a stoppageof an employer's operations by industrial strife would have uponcommerce.19Obviously, the number or percentage of employees inan industry which is affected by adoption of a specific jurisdictionalstandard affords no indication of the impact upon commerce of a ces-'BU S Department of Commerce,Bureau of Census-Annual Survey of Manufac-turers, p 26.11N.L. R.Bv. Jones&Laughlin Steel Co; p,301 U.S1; Associated Press v.N. L R. B.301 U S. 103 ARMOUR & COMPANY587cation of a particular employer's operations 20This is especially truein operations, such as here, where vital services are supplied by com-paratively limited personnel.The crucial fact in this case is thatour colleagues'new standard places a major portion of the newspaperindustry outside of the Board's jurisdiction, regardless of how manyemployees are involved, with the resultant dangers to the flow ofcommerce.We can offer only two possible reasons for the action taken hereinby our colleagues.At best, it would seem that the adoption of a dollarvolume test for newspaper companies is predicated upon an undocu-mented and, as we have already shown, an unfounded assumption thatlarge newspapers in terms of gross receipts have a pronounced impactupon interstate commerce while smaller newspapers do not.At worst,it would appear that the sole consideration for this test as for othersis an effort to restrict the Board's jurisdiction so that more of the Fed-,eral authority to regulate labor relations is administratively reallo-cated to the State governments. In our separate opinions inBreeding,we pointed out that not only was such an objective one for congres-sional rather than Board determination, but also its successful achieve-ment was questionable because of the uncertain state of the law re-garding the legal authority of the State governments to act in areaswhere the Board has chosen to withdraw.In view of the foregoing, we agree to the assertion of jurisdiction,over the instant newspaper company, not because its gross incomehappens to amount to $500,000 or more annually, but because, as a sub-scriber to, and member of, an interstate news service, a publisher of.syndicated features, and an advertiser of nationally sold products, itis aninstrumentality and channel of commerce.We believe that theBoard should continue to take jurisdiction of all such newspaper com-panies, and dissent from the adoption of an arbitrary standard whichplaces 65 percent of the daily newspapers outside the Board's juris-diction.20We think it appropriate to note that our colleagues'implied premise,that the efficacyof a jurisdictional standard is determined by the number of employees in an industryincluded or excluded thereby, disregards the fact that Congress in enacting the statutespecifically rejected the application of such a criterion.ARMOUR&COMPANYandCHAUFFEURS,TEAMSTERS,&HELPERS LOCALNo. 47,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS,AFL, PETITIONER.CasesNos. 16-RC-1501and 16-RC-1505. October p26,1954.Decision,Order,and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the Act and there-after consolidated, a hearing was held before William H. Renkel, Jr.,110 NLRB No. 80